Title: From John Adams to James Warren, 23 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 24. i.e. 23 1775
      
      Dear Sir
     
     I have only Time to acquaint you that Yesterday, that eminent American, and most worthy Man The Honourable Peyton Randolph Esqr. our first venerable President, departed this Life in an Apoplectic Fit. He was seized at Table having but a few Moments before set down with a good deal of Company to dinner. He died in the Evening without ever recovering his senses after the first stroke.
     As this Gentleman Sustained very deservedly ONE of the first American Characters, as he was the first President of the united Colonies, and as he was universally esteemed for his great Virtues and shining Abilities, the Congress have determined to show his Memory and Remains all possible Demonstrations of Respect. The whole Body is to attend the Funeral, in as much Mourning as our Laws will admit. The Funeral is to be tomorrow. I am the more pleased with this Respect on account of an Impropriety, which you know was unfelt.
     This venerable Sage, I asure you, since he has stood upon the same Floor with the rest of Us has rose in the Esteem of all. He was attentive, judicious, and his Knowledge, Eloquence, and classical Correctness showed Us the able and experienced Statesman and senator, whereas his former station had in a great Measure concealed these and showed Us chiefly the upright and impartial Moderator of Debate.
     You would have wondered more at the Want of sensibility which you remarked if you had been here and seen, the Difference.
     Mr. Randolph was as firm, stable and consistent a Patriot as any here. The loss must be very great to Virginia in Particular and the Continent in general.
     I sometimes wonder that a similar Fate does not befall more of the Members. Minds so engaged and Bodies so little exercised are very apt to fall.
     This goes by Mr. Gawen Brown.
    